                                          Case 4:20-cv-05258-HSG Document 39 Filed 08/04/21 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RICHARD SEPULVEDA,
                                   4                                                            Case No. 20-cv-05258-HSG
                                                           Plaintiff,
                                   5                                                            ORDER ADOPTING MAGISTRATE
                                                  v.                                            JUDGE'S REPORT AND
                                   6                                                            RECOMMENDATION REGARDING
                                         SERGIO BUELNA, et al.,                                 MOTION FOR DEFAULT JUDGMENT
                                   7
                                                           Defendants.                          Re: Dkt. Nos. 36, 34
                                   8

                                   9           The Court has reviewed Magistrate Judge Hixson's Report and Recommendation Re

                                  10   Motion for Default Judgment. The time for objections has passed and none were filed. The Court

                                  11   finds the Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  12           IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. The
Northern District of California
 United States District Court




                                  13   Court also:

                                  14           (1) GRANTS Sepulveda’s request for injunctive relief requiring Defendants to provide,

                                  15                 subject to the “readily achievable” standard, accessible parking, paths of travel, seating,

                                  16                 and counter access at United Birrieria, located at 2170 Washington Ave., San Leandro,

                                  17                 California; and

                                  18           (2) AWARDS Sepulveda attorney’s fees and costs in the amount of $2,073.75, representing

                                  19                 $1,855 in attorney’s fees and $218.75 in costs.

                                  20           The Clerk shall enter judgment in accordance with the Report and Recommendation and

                                  21   close the file.

                                  22           IT IS SO ORDERED.
                                  23
                                       Dated: 8/4/2021
                                  24

                                  25
                                                                                                         ________________________
                                  26
                                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                                     United States District Judge

                                  28
